                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KAREN SEARLE,                                        )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:17-cv-02519-TWP-MJD
                                                     )
THE SALVATION ARMY,                                  )
                                                     )
                              Defendant.             )

            ENTRY ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       This matter is before the Court on Defendant’s Motion for Summary Judgment (Filing No.

57). After being terminated from her employment with The Salvation Army (“TSA”), Plaintiff

Karen Searle (“Searle”) filed this action alleging discrimination in violation of the Americans With

Disabilities Act (“ADA”) and interference and retaliation in violation of the Family and Medical

Leave Act (“FMLA”). (Filing No. 1.) The parties stipulated to dismissal with prejudice of Searle’s

ADA claim. (Filing No. 56.) TSA now moves for summary judgment on Searle’s two remaining

FMLA claims, arguing they fail as a matter of law. For the reasons discussed below, TSA’s Motion

for Summary Judgment is granted in part and denied in part.

                                       I.   BACKGROUND

       The following facts are not necessarily objectively true, but as required by Federal Rule of

Civil Procedure 56, the facts are presented in the light most favorable to Searle as the non-moving

party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).
A.     Searle’s Employment at The Salvation Army

       The Salvation Army, a denomination of the Christian church, is a non-profit organization

engaged in providing services to the homeless, addicted, poor, or other vulnerable members of the

population. Searle’s employment with the organization began in October 2007, when she was

hired as a Human Resource Specialist at the Harbor Light Center (“Harbor Light”) located in

Indianapolis, Indiana. (Filing No. 58-2 at 9-10.) Shortly thereafter, her title was changed to

Human Resource Manager. Id. at 11. Searle reported to Harbor Light’s Executive Director,

Lieutenant Esteban Pommier (“Pommier”). She also frequently worked with David Loyd

(“Loyd”), the Divisional Director of Human Resources at the Indiana Division Headquarters. Id.

at 15-18.

       Searle’s duties at TSA included managing employee time and attendance, tracking and

approving employee sick time requests, and managing FMLA compliance for other TSA

employees. Id. at 21-25. This last duty required her to consult TSA’s Central Territory Employee

Handbook, which contained TSA’s FMLA policy as well as other company policies on things like

sick leave, paid time off, and disability accommodation. Id.; Filing No. 58-4. When an employee

at Harbor Light needed FMLA leave, Searle’s role was to guide the employee through the process

and answer any questions the employee had. (Filing No. 58-2 at 25-26.)

       During her employment, Searle had taken two FMLA leaves, in January 2015 and again in

May 2015, in relation to rotator cuff surgery. Id. at 26-29. In February 2016, Searle told Loyd she

was “ill” and asked him to keep the information to himself. Id. at 30. Loyd replied, he was “sorry

to hear that” and Searle should let him know if there was anything he could do for her. Id. at 31.

At some point after that, Searle also notified Divisional Secretary of Business Major Dan Hull

(“Hull”) that she had precancerous polyps of the colon. Id. at 52. Hull replied that Loyd had



                                                2
already notified him of Searle’s medical situation. Id. at 53. On or about April 4, 2016, Searle

submitted a Time Off Request Form indicating she needed time off for testing at the hospital.

(Filing No. 59-7.) Pommier approved and signed off on the Request on April 5, 2016. Id.

       On August 18, 2016, Searle sent Loyd an email notifying him that she was going to receive

treatment in the form of an MRI on August 29, 2016, a colonoscopy on September 19, 2016, and

surgery on her liver which had not yet been scheduled at the time she sent the email. (Filing No.

59-8.) Loyd responded that same day: “Thank you Karen. I hope everything goes well.” (Filing

No. 58-7.) Searle did not request FMLA leave at this time, nor at any other time in 2016, instead

opting to use her available paid time off to cover any time she missed for doctor’s appointments.

(Filing No. 58-2 at 29.)

B.     Searle’s Termination

       On September 15, 2016, Loyd, Pommier, and Major Beth Petrie (“Petrie”) notified Searle

that her position was being eliminated and that she would be terminated effective October 15,

2016. Id. at 35. That meeting occurred just 28 days after Searle had alerted Loyd to her ongoing

medical issues and upcoming doctor’s appointments. Following her termination notice, on

October 5, 2016, Searle’s counsel sent TSA a letter complaining of FMLA violations. (Filing No.

59-3 at 39.) Loyd received the letter and discussed it with Pommier, Hull, and Petrie. Id. at 40.

       TSA attributes the elimination of Searle’s position to budget reduction. In July 2016, TSA

had a budget shortfall of approximately $675,000.00, which Hull asked for help from management

to reduce. (Filing No. 58-8 at 18-19; Filing No. 58-9.) In late spring or early summer 2016, Hull

inquired of Loyd regarding which position from Human Resources (“HR”) could be eliminated if

the need arose. (Filing No. 58-8 at 32; Filing No. 58-10 at 15-17.) Loyd said that he did not want

to lose anyone in his department, but if a position had to be eliminated, he would recommend


                                                3
Searle’s position which oversaw employees only at Harbor Light, whereas all the other positions

in the HR department served the entire Indiana Division. (Filing No. 58-10 at 16.)

       The Divisional Finance Board ultimately accepted Loyd’s recommendation and, on August

11, 2016, made the decision to eliminate Searle’s position. (Filing No. 58-8 at 25-26.) TSA

determined that some of the clerical duties Searle had performed could be done by a newly created

part-time HR Clerk position at Harbor Light that would be paid a much lower rate than Searle had

been paid. Id. at 34-36; Filing No. 58-10 at 22. Loyd would absorb the remainder of Searle’s

workload. Id.

C.     Post Notification

       When Loyd and other TSA staff members informed Searle that her position was being

eliminated, they also informed her of the new, part-time HR position that would be available.

(Filing No. 58-2 at 36-37.) But Searle chose not to apply for that position because she needed a

full-time position with health benefits. Id. at 37-38. TSA staff encouraged Searle to apply for an

open full-time administrative assistant position at Harbor Light, which Searle did, despite feeling

overqualified for it. Id. at 38-39. Searle applied for the administrative assistant position by letter,

which was addressed to Pommier and dated October 14, 2016. (Filing No. 59-10.) In her letter,

Searle explained that she was well-suited for the position, having done many of the tasks required

by the position in her prior role when the administrative assistant was out of the office. Id. She

also explained that because of her experience at Harbor Light she would need very little training

to learn the new job. Id.

       Pommier interviewed four or five candidates for the position, including Searle. (Filing No.

58-13 at 20.) Searle’s initial interview with Pommier was attended by Loyd, who expressed to

Pommier that Searle was completely qualified for the position. (Filing No. 59-3 at 33.) Loyd only


                                                  4
attended Searle’s interview because she was an internal candidate; he did not attend any of the

other interviews for the position. Id. at 32-33. Two applicants—Searle and Alana Hodges

(“Hodges”)—were asked to come in for a second interview. (Filing No. 58-13 at 30.)

        As part of this second interview, both applicants were given ten minutes to reproduce a

written memorandum as accurately as possible to test their word processing skills. (Filing No. 58-

2 at 65-67; Filing No. 58-14; Filing No. 58-15; Filing No. 58-16.) Harbor Light had never

previously required applicants to take this kind of test for any other job selection process. (Filing

No. 58-13 at 29-30.) Hodges’ reproduction bore a closer resemblance to the sample memorandum

than Searle’s did. (Filing No. 58-15; Filing No. 58-16.) Pommier testified in his deposition that

he had the impression before this interview that Searle was not a skilled user of Microsoft Word

and Excel, but that limitation had not prevented her from doing her job as Human Resource

Manager. (Filing No. 58-13 at 26-33.) Searle attributes her poor performance on the test to the

fact that she was rushed during her second interview because it was scheduled between two

doctor’s appointments. Id. at 37-38.

        Pommier recommended to the Divisional Finance Board that TSA hire Hodges because he

thought she demonstrated a greater level of professionalism in the interview process, he believed

she wanted the job more than Searle did, and he thought Hodges outperformed Searle on the typing

test. Id. at 29-47. Hodges was offered the job and because Searle had not applied to any other

positions at TSA, her employment ended on November 3, 2016. 1 (Filing No. 58-2 at 39.)




1
 Searle’s termination was initially scheduled for October 15, 2016, but TSA extended it to October 23, 2016 because
the earlier date was a week shy of her vesting in certain retirement benefits. It was then extended to November 3,
2016 when Searle was in the running for the administrative assistant position. (Filing No. 58-2 at 38-39.)


                                                        5
                                  II.     LEGAL STANDARD

       The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

of file, together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” Hemsworth v.

Quotesmith.com, Inc., 476 F.3d 487, 489-90 (7th Cir. 2007). In ruling on a motion for summary

judgment, the court reviews “the record in the light most favorable to the non-moving party and

draw[s] all reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

“However, inferences that are supported by only speculation or conjecture will not defeat a

summary judgment motion.” Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007)

(citation and quotation marks omitted). Additionally, “[a] party who bears the burden of proof on

a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by specific

factual allegations, that there is a genuine issue of material fact that requires trial.” Hemsworth,

476 F.3d at 490 (citation omitted). “The opposing party cannot meet this burden with conclusory

statements or speculation but only with appropriate citations to relevant admissible evidence.”

Sink v. Knox Cnty. Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

       “In much the same way that a court is not required to scour the record in search of evidence

to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

of the claim.” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

marks omitted). “[N]either the mere existence of some alleged factual dispute between the parties

nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion



                                                  6
for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

1997) (citations and quotation marks omitted).

                                      III.    DISCUSSION

       Searle alleges that within weeks after informing her immediate supervisor that she would

need to undergo surgery and would need time off from work, she was informed that her

employment was being terminated. She maintains that her employer interfered with her rights to

FMLA protected leave under the statute. In addition, she alleges her termination was in retaliation

for exercising, and attempting to exercise her right to take leave under the FMLA.

A.     FMLA Interference

       TSA moves for summary judgment on Searle’s FMLA interference claim, arguing it fails

as a matter of law. Under the FMLA, it is “unlawful for any employer to interfere with, restrain,

or deny the exercise of or the attempt to exercise, any right provided under this subchapter.” 29

U.S.C. § 2615(a)(1). To establish a claim for FMLA interference, Searle must show (1) she was

eligible for FMLA leave, (2) TSA is an employer covered by the FMLA, (3) she was entitled to

take FMLA leave, (4) she provided sufficient notice of her need for FMLA leave, and (5) TSA

denied her FMLA benefits to which she was entitled. Goelzer v. Sheboygan Cnty., Wis., 604 F.3d

987, 993 (7th Cir. 2010). TSA does not dispute the first three elements, however, it argues that

Searle’s interference claim fails on both the fourth and fifth elements. (Filing No. 58 at 9.)

       1.      Notice

       TSA challenges the fourth element of an interference claim and argues that Searle did not

provide sufficient notice of her need for FMLA leave. The FMLA’s notice requirements “are not

onerous. An employee need not mention the FMLA in his leave request or otherwise invoke any

of its provisions.” Preddie v. Bartholomew Consol. Sch. Corp., 799 F.3d 806, 816 (7th Cir. 2015)


                                                  7
(quoting Burnett v. LFW Inc., 472 F.3d 471, 478 (7th Cir. 2006)). For foreseeable FMLA leave,

an employee “must provide the employer at least 30 days of advance notice before FMLA leave

is to begin” and the employee “shall provide at least verbal notice sufficient to make the employer

aware that the employee needs FMLA-qualifying leave, and the anticipated timing and duration of

the leave.” 29 C.F.R. § 825.302. “It is sufficient notice if the employee provides the employer

with enough information to put the employer on notice that FMLA-qualifying leave is needed.”

Preddie at 816 (quoting Horwitz v. Bd. of Educ. of Avoca Sch. Dist. No. 37, 260 F.3d 602,616 (7th

Cir. 2001)). Additionally, “adequacy of notice is a fact-specific question.” Burnett at 479.

       TSA argues Searle never provided notice of a medical condition that required FMLA leave,

instead, she merely alluded to undefined illnesses. (Filing No. 58 at 9-10.) She never provided a

doctor’s note or was told by a doctor that she could not work in 2016. Id. Although she informed

Loyd that she was having medical issues that required an MRI and colonoscopy, she never

communicated any intent to seek FMLA leave. Id. at 10. Moreover, Searle concedes that she

never requested FMLA leave in 2016 because she elected to use her paid time off to cover absences

related to her medical issues. Id. at 11 (citing Filing No. 58-2 at 29, 35). TSA reiterates that Searle

understood the FMLA process because she had recently taken leave, and as the Human Resource

Manager, she was the person responsible for providing forms and tracking FMLA leave for other

employees. Id.

       TSA cites Collins v. NTN-Bower Corp., to support its position. In Collins, the Seventh

Circuit affirmed summary judgment in favor of an employer on an FMLA claim because the

employee did not give proper notice. 272 F.3d 1006 (7th Cir. 2001). The court found the employer

did not violate the FMLA by discharging Collins, an employee with spotty attendance record, after

she called in sick for two days, when Collins only stated as reason for her absence was that she



                                                  8
was “sick,” without other notice, until she filed suit that her medical condition might be serious or

that the FMLA otherwise might be applicable. 272 F.3d at 1008. Collins instructed lower courts

on both the content and the timing required to give proper notice of FMLA leave. Although it

made clear that informing an employer one was “sick” is too vague to give notice of FMLA leave,

Collins also acknowledged that “workers need not expressly assert their rights under the FMLA”

to provide notice. Id.

       The timing aspect of Collins is irrelevant here, as Searle made her medical condition known

to her supervisors long before she took significant time off to receive treatment. Searle told Loyd

she was “ill” in February 2016, and thereafter told Pommier she had precancerous polyps of the

colon. (Filing No. 58-2 at 30, 52.) Even if those conversations were not enough to provide notice,

Searle certainly provided it on August 18, 2016, when she emailed Loyd that she had scheduled

procedures with doctors—an MRI on August 29, 2016, a colonoscopy on September 19, 2016, and

anticipated liver surgery that had not yet been scheduled. (Filing No. 59-8.) Under the FMLA,

“[a]n employee must provide the employer at least 30 days advance notice before FMLA leave is

to begin if the need for the leave is foreseeable based on…planned medical treatment for a serious

injury or illness.” 29 C.F.R. § 825.302. Searle began informing her employer of her medical

condition months before they inhibited her attendance, and her email to Loyd came more than

thirty days before her colonoscopy and her liver surgery. Indeed, the drawn out five- or six-month

timeline on which Searle informed her employers about her medical condition is suggested by

Collins because, as the Seventh Circuit has said, “[t]he point of Collins is that it is entirely

appropriate under the FMLA for an employee to give accumulating information about a medical

condition as it evolves.” Burnett at 481.




                                                 9
       The remaining question is whether the content of Searle’s communications with Loyd and

Pommier was sufficient to put them on notice of her serious health condition. Searle argues she

notified her superiors of her medical condition and its seriousness in early 2016 when she requested

time off for medical appointments and procedures throughout 2016, and she emailed Loyd in

August 2016 detailing the specific medical procedures she required. (Filing No. 59 at 13.) She

argues that, “[a]ll of this provides sufficient notice of Searle’s FMLA qualifying condition,

regardless of whether Searle directly requested FMLA leave, and whether she instead used paid

time off.” Id. TSA replies that Searle’s communications were “vague,” that she did not follow

TSA’s procedures for requesting leave, and that Searle’s communications with her superiors were

not substantive enough to give notice of her medical condition. (Filing No. 62.)

       TSA’s argument exaggerates the Seventh Circuit’s notice requirements for an FMLA

interference claim. To provide notice, a plaintiff need not expressly mention the FMLA, provide

a doctor’s note saying she cannot work, or comply with her employer’s internal procedures for

requesting FMLA leave.

       [T]he employee’s duty is merely to place the employer on notice of a probable basis
       for FMLA leave. [She] doesn’t have to write a brief demonstrating a legal
       entitlement. [She] just has to give the employer enough information to establish
       probable cause, as it were, to believe that [she] is entitled to FMLA leave.

Aubuchon v. Knauf Fiberglass, GmbH, 359 F.3d 950, 953 (7th Cir. 2004). “The employee’s notice

obligation is satisfied so long as he provides information sufficient to show that he likely has an

FMLA-qualifying condition.” Burnett at 479 (citing Aubuchon at 953) (emphasis deleted).

       Reviewing the record in the light most favorable to Searle and drawing all inferences in

her favor, the Court cannot conclude as a matter of law that she failed to put TSA on notice that

she had “a serious health condition” that could render her unable to perform her job, a basis for

FMLA leave. 29 C.F.R. § 825.112(a)(4). Searle notified Loyd and Hull early in the year that she

                                                10
was ill and specifically heard from Hull that Loyd had told him she had precancerous polyps of

the colon. (Filing No. 58-2 at 52.) On April 4, 2016, she asked for time off to undergo medical

tests, and Pommier granted that request. On August 18, 2016, she told Loyd that she would need

to take time off on August 29, 2016 for an MRI, on September 19, 2016 for a colonoscopy, and a

future undetermined date for a surgical procedure. (Filing No. 59-8.) When considered in context,

Searle’s declarations in her August 18, 2016 email “were more than a vague and untethered claim

of sickness.” Burnett at 481. Given the low bar an employee must clear to satisfy the notice prong

of an FMLA interference claim, a reasonable factfinder could determine that Searle’s

communications and conversations with her superiors were sufficient to put TSA on notice of her

condition that might entitle her to FMLA leave. The Court’s inquiry does not end here, as TSA

also challenges the fifth element of Searle’s interference claim.

       2.      Denial of FMLA Benefits

       TSA challenges Searle’s claim that TSA denied her FMLA benefits to which she was

entitled. (Filing No. 58 at 12.) It is undisputed that TSA did not deny Searle FMLA leave nor did

Searle expressly request it. Instead, the contention is that TSA denied her FMLA benefits when it

“terminated Searle – and refused to hire her into a different position for which she was qualified –

in the midst of her taking time off for medical appointments for her own serious health condition

and before she could take extended FMLA leave for her liver surgery and subsequent recovery.”

(Filing No. 59 at 14.) In the Seventh Circuit, FMLA interference “encompasses ‘us[ing] the taking

of FMLA leave as a negative factor in employment actions’ and ‘discouraging an employee from

using such leave.’” Preddie at 818 (citing 29 C.F.R. § 825.220(c), (b) (brackets original)). The

question before the Court is whether a reasonable jury could determine that, had Searle not notified




                                                11
TSA of a serious medical issue that might necessitate FMLA leave, she would still be employed

at TSA (either as HR manager or as Pommier’s administrative assistant).

         TSA argues that “there was no prejudice to Searle because, first, she admittedly never

requested FMLA leave,” instead opting to use her paid time off, and second, “Searle admits she

had no problems getting time off for doctor visits whenever she needed it and acknowledges that

she suffered no adverse consequences for doing so.” (Filing No. 58 at 12.) Searle’s theory of the

case is that TSA “smiled in her face,” allowing her to take time off for intermittent medical issues,

but then preemptively eliminated her position in anticipation of her taking an extended medical

leave.   (Filing No. 59 at 14-15.)     According to Searle, TSA then compounded its FMLA

interference by “refus[ing] to retain her as a full-time employee in the Administrative Assistant

position in October 2016, a job she was qualified for and interested in performing.” Id. at 15.

Searle alleges TSA made two distinct adverse employment actions in her case—first, eliminating

her position, and second, refusing to hire her for the administrative assistant position.

                a)     Termination

         TSA maintains it eliminated Searle’s position to combat a budget deficit after her

supervisors agreed that, while they would rather not terminate anyone, Searle’s position was the

most expendable. An email from Hull to certain TSA employees documents the budget deficit

(Filing No. 58-9) and Loyd testified that when asked by Hull whom he could afford to eliminate

from his department, he identified Searle, although he did not wish to eliminate anyone. (Filing

No. 58-10 at 15-16.) Hull, in consultation with the HR department and Comptroller Rebecca

Carroll, recommended to the Divisional Finance Board that Searle’s position be eliminated.

(Filing No. 58-8 at 19-20.) In evidence is an August 11, 2016 email from Comptroller Carroll to

some TSA staff with the attached budget spreadsheets for fiscal year 2016-17. (Filing No. 58-11.)



                                                 12
In the bottom left hand corner of the first page of the spreadsheet, it indicates that TSA planned to

save $39,828.00 in fiscal year 2016-17 by “RIF HL HR; Hire PT HR Clerk.” Id. at 3. That stood

for “Reduction in force. Harbor Light HR, hire part-time HR clerk and eliminate the position and

hire a part-time HR clerk.” (Filing No. 58-8 at 35.) Comptroller Carroll highlighted this plan in

the body of her email. She stated that TSA would offset deficits by changing “an HR position at

Harbor Light from part-time to full time yielding a net cost savings of $40k.” (Filing No. 58-11 at

2.) The Court infers that this phrasing was an error and that Comptroller Carroll meant to say that

they would be changing the Harbor Light HR position from full-time to part-time. That is the only

logical way they could save money and that plan is reflected in the attached spreadsheet.

       Under the FMLA, an employee who takes leave must, upon her return from that leave, be

restored to the position she held when her leave commenced to an equivalent position. 29 U.S.C.

§ 2614(a)(1). The posture of Searle’s case is unusual because she did not take FMLA leave in

2016. She alleges TSA terminated her anticipating that she would take an extended FMLA leave

following her surgery. Caselaw in the Seventh Circuit is clear that employers may terminate

employees if their continued employment would confer a right, benefit, or position of employment

that the employee would not have been entitled to have had the employee not taken FMLA leave.

E.g., Kohls v. Beverly Enter. Wisconsin, Inc., 259 F.3d 799, 804-05 (7th Cir. 2001) (affirming

summary judgment for the employer because it showed the employee was fired for deficiencies

and the employee did not rebut that assertion); Cracco v. Vitran Exp., Inc., 559 F.3d 625, 636

(affirming summary judgment for the employer when it showed the employee was terminated

because he had not performed his duties in a competent manner prior to his leave). An employer

may “present evidence to show that the employee would not have been entitled to his position even

if he had not taken leave; the employee must overcome the employer’s assertion.” Cracco at 636.



                                                 13
       TSA has designated evidence which confirms that the decision to eliminate Searle’s

position was made to reduce a budget deficit. The email sent to TSA superiors noting the fiscal

year 2016-17 budget deficit indicated TSA’s plan to eliminate Searle’s position and give some of

her duties to a new part-time HR employee at Harbor Light. (Filing No. 58-11.) The August 11,

2016 email was sent a week before Searle notified Loyd via email that she would need to take time

off for an MRI, a colonoscopy, and eventually surgery on her liver. This evidence, in the absence

of any countervailing evidence, establishes that TSA’s decision to eliminate Searle’s position was

made to reduce its budget deficit, and that Searle would not have been allowed to maintain the HR

manager position regardless of her medical condition or status under the FMLA.

       Searle argues that a reasonable juror could find the timing of TSA’s decision to terminate

her “odd” given that she was a longstanding TSA employee and HR Manager at Harbor Light was

a longstanding position. (Filing No. 59 at 14.) She contends that none of her supervisors had any

problems with her job performance, that her job was not redundant, and Pommier and Loyd did

not want her job to be eliminated. Id. But none of those arguments address the specific point,

supported by evidence in the record, that eliminating Searle’s position was an unfortunate reality

for a non-profit organization attempting to reduce a budget deficit. TSA has set forth substantial

evidence that Searle was not entitled to remain in her position regardless of whether she planned

to take FMLA leave because it would be eliminated either way. Although Searle disputes this

conclusion, she offers no evidence to call into question the evidence that TSA made a budgetary

decision to eliminate her position. Thus, her FMLA interference claim alleging that she was

terminated because she was likely to take FMLA leave fails.




                                               14
               b)      Administrative Assistant Position

       Searle also alleges that she suffered an adverse employment action because she was

preparing to take FMLA leave. She contends TSA committed FMLA interference by “refus[ing]

to retain her as a full-time employee in the Administrative Assistant position in October 2016, a

job she was qualified for and interested in performing.” Id. at 15. She asserts that, “TSA’s abrupt

elimination of the position Searle worked in, coupled with TSA’s refusal to essentially move Searle

into another full-time position for which she was qualified and willing to perform, create a

reasonable conclusion that TSA simply did not want Searle employed long enough to use her

FMLA leave.” Id.

       TSA alleges that Pommier chose to hire Hodges over Searle for the administrative assistant

position “for three key reasons: (1) he perceived Hodges demonstrated a greater level of

professionalisms [sic] during the interview process, (2) he believed Hodges created the perception

of wanting the job more than Searle did, and (3) he believed that Hodges outperformed Searle on

the typing test.” (Filing No. 58 at 7-8.) Searle disputes these allegations. First, she insinuates that

requiring the candidates to take the typing test was essentially a pretext to hire Hodges. Searle

argues that Pommier admitted that Searle had successfully replicated job descriptions like the one

in the typing test during her time as HR manager and that, had she been asked to undertake that

task in her work at TSA, she would have had access to templates that would have made the task

much easier. (Filling No. 59 at 10 (citing Filing No. 59-4 at 44-46.))

       Second, Searle argues that the unprofessionalism she displayed in her interview was a

result of doctors’ appointments she had scheduled both before and afterward. She asserts that

Pommier knew she had scheduled her interview between doctors’ appointments, that she was late

to her interview because her first appointment ran long, and she was frustrated and unprofessional



                                                  15
because of these facts. (Filing No. 59 at 10-11 (citing Filing No. 59-4 at 49-50.)) Pommier testified

in his deposition that Searle was late for her interview and that she gave the appearance of “being

bothered by issuing this test; frustrated; and rushing through the interview.” (Filing No. 59-4 at

50.)

         Third, Searle notes that Pommier had no recollection of contacting any of Hodges’

references during the hiring process. (Filing No. 59 at 11.) Pommier testified in his deposition

that Hodges told him he was not permitted to contact her most recent employer, even though she

was laid off from that job and not fired. Pommier testified that, although he does not remember

the conversation specifically, he would have asked Hodges about that and she would have given

him an answer that put his mind at ease. (Filing No. 59-4 at 58-59.)

         Searle’s arguments and attempts to put facts in dispute are unpersuasive for two reasons.

First, her attacks on TSA’s decision to hire Hodges instead of her for the administrative assistant

position do not establish that her medical issues were a factor in TSA’s decision not to hire her.

Meanwhile, TSA has designated evidence to support its hiring decision. The record indicates that

Hodges did a better job than Searle on the typing test because her reproduction of the sample job

listing was more accurate. (Filing No. 58-14; Filing No. 58-15; Filing No. 58-16.) Searle does

not dispute that she was late to the interview, and Pommier described that she seemed frustrated

that she was asked to perform the typing test, and that she was rushed—all understandable reasons

to question whether someone is the right candidate for a job. (Filing No. 58-13 at 37-39.) He also

testified that Hodges “really stood out” for her “initiative,” her attention to detail, and her

proficiency with “design and computers”—qualities that made her an attractive candidate. Id. at

36-37.




                                                 16
       Second, and more importantly, Searle has not established that she was legally entitled to

the administrative assistant position, a requirement for an FMLA interference claim. Under the

FMLA, an employee who takes leave is entitled “to be restored by the employer to the position of

employment held by the employee when the leave commenced; or to be restored to an equivalent

position with equivalent employment benefits, pay, and other terms and conditions of

employment.” 29 U.S.C. § 2614(a)(1)(A-B). But Searle did not take FMLA leave nor, as the

Court explained above, was she terminated for threatening to do so. Searle has not identified any

part of the FMLA or any caselaw that entitles a person who is laid off for budgetary reasons to

another job the employer happens to have an opening for at the time. Thus, her FMLA interference

claim fails and TSA’s Motion for Summary Judgment on Searle’s FMLA interference claim is

granted.

B.     FMLA Retaliation

       TSA also moves for summary judgment on Searle’s FMLA retaliation claim, arguing it

fails as a matter of law. The FMLA “prohibits an employer from discriminating or retaliating

against an employee or prospective employee for having attempted to exercise FMLA rights.” 29

U.S.C. § 825.220. To prove her claim for retaliation under the FMLA, Searle must show: (1) she

engaged in statutorily protected activity; (2) TSA took adverse employment action against her; and

(3) the protected activity caused the adverse action. Freelain v. Vill. of Oak Park, 888 F.3d 895,

900-01 (7th Cir. 2018). In deciding the question of causation, courts consider the evidence as a

whole and ask whether a reasonable jury could draw an inference of retaliation. King v. Ford

Motor Co., 872 F.3d 833, 842 (7th Cir. 2017).

       There are two methods by which a plaintiff can avert summary judgment on her FMLA

retaliation claim—the “direct method” and the “indirect method.” Lewis v. Sch. Dist. #70, 523



                                                17
F.3d 730, 741-42 (7th Cir. 2008). Using the direct method, the plaintiff avoids summary judgment

by “proffering direct or circumstantial evidence of her employer’s discriminatory motivation.” Id.

at 741. Under the indirect method, the plaintiff shows that she “was treated less favorably than

other similarly situation employees who did not take FMLA leave, even though [s]he was

performing [her] job in a satisfactory manner.” Burnett at 481-82. Searle proceeds under the direct

method. (Filing No. 59 at 15-22.)

       A plaintiff proceeding under the direct method “can survive summary judgment by

‘creating a triable issue of whether the adverse employment action of which she complains had a

discriminatory motivation.’” Lewis at 741 (quoting Rudin v. Lincoln Land Cmty. Coll., 420 F.3d

712, 721 (7th Cir. 2005)). Searle “need not prove that retaliation was the only reasons for her

termination; she may establish an FMLA retaliation claim by ‘showing that the protected conduct

was a substantial or motivating factor in the employer’s decision.’” Id. at 741-42 (quoting Culver

v. Gorman & Co., 416 F.3d 540, 545 (7th Cir. 2005)).

       The parties agree that TSA took an adverse employment action against Searle. In fact, it

took two adverse employment actions against her—both terminating her and declining to hire her

for the open administrative assistant position. But TSA disputes the remaining elements of

Searle’s claim. It argues she did not engage in statutorily protected activity, and even if she did,

she cannot show a causal connection between that activity and the adverse employment actions of

which she complains.

       1.      Statutorily Protected Activity

       TSA argues that Searle did not engage in protected activity because she “did not take

FMLA leave or attempt to exercise her FMLA rights.” (Filing No. 58 at 14.) TSA asserts that

Searle’s position is that she was retaliated against because her attorney sent a letter to TSA on



                                                18
October 5, 2016 complaining of FMLA violations against Searle. Because the letter is not in

evidence, TSA argues, there is nothing in the record to indicate TSA retaliated against Searle. Id.

But Searle does not claim the October 5, 2016 letter from her attorney provided TSA’s basis for

retaliating against her. Instead, she contends “TSA retaliated against Searle after she put her

employer on notice of her medical conditions, had FMLA-protected absences, and further notified

TSA of upcoming FMLA-eligible leave.” (Filing No. 59 at 17.)

       As noted above, an employee need not expressly invoke the FMLA to put her employer on

notice that she may need FMLA leave. The Seventh Circuit has held, “the employee’s duty is

merely to place the employer on notice of a probable basis for FMLA leave.” Aubuchon at 953.

Once the employee does that, it becomes “the employer’s duty to request such additional

information from the employee’s doctor or some other reputable source as may be necessary to

confirm the employee’s entitlement.”      Id. The Seventh Circuit has suggested that a mere

entitlement to FMLA leave can lead to a successful FMLA retaliation claim. See Pagel v. TIN

Inc., 695 F.3d 622, 631 (7th Cir. 2012) (“To succeed, Pagel must of course be entitled to FMLA

benefits….”), Seventh Circuit precedent makes it easy for an employee to engage in a statutorily-

protected activity; she need only alert her employer that she may have a medical condition that

would necessitate a leave of absence. For largely the same reasons the Court detailed in Section

IV.B.1. of this Entry, it cannot say as a matter of law that Searle did not engage in statutorily-

protected activity when she notified TSA of a serious health condition. Thus, the Court cannot

grant TSA’s summary judgment motion on the grounds that Searle did not engage in statutorily-

protected activity.




                                                19
        2.      Causation

        Searle must next show that her entitlement to FMLA leave was a cause of the adverse

employment action TSA took against her. Freelain at 900-01. The causation element may be met

through either “a convincing mosaic of circumstantial evidence” or by a direct admission by TSA

or one of its agents. Pagel at 631 (internal quotation omitted). Having no such admission to rely

on, Searle looks to circumstantial evidence to show a dispute of fact as to whether her entitlement

to FMLA leave was a factor in TSA’s decision to terminate her and then not hire her as Pommier’s

administrative assistant. Circumstantial evidence may include “suspicious timing, ambiguous

statements from which a retaliatory intent can be drawn, evidence of similar employees being

treated differently, or evidence that the employer offered a pretextual reason for the termination.”

Id. (citing Jajeh v. Cnty. Of Cook, 678 F.3d 560, 570 (8th Cir. 2012)).

        Searle offers two examples to show that she was treated differently from similar employees

when she was terminated. First, Searle notes that when TSA modified her position from full-time

to part-time, it did not automatically install her in that position, but instead required her to apply if

she wanted to continue in her position as a part-time employee. Citing Hull’s deposition testimony,

she argues this practice contrast when two other TSA employees’ positions were changed from

full-time to part-time and they were not required to reapply to remain in their positions. (Filing

No. 59-5 at 6-12.) Neither of those two employees took FMLA leave during their time with TSA.

(Filing No. 59-3 at 23-24.)

        Second, Searle notes that the typing test she was required to take as part of her interview

for the administrative assistant position had never previously been required as part of Pommier’s

hiring process. Pommier testified that he had discussed with TSA leadership using these types of

tests to assess candidates but he “[didn’t] know if we ever did with anybody else.” (Filing No. 59-



                                                   20
4 at 41.) When asked whether he thought they had used the test with any other position before

using it to assess Searle and Hodges, Pommier responded, “No, not with any other role.” Id. at 42.

Searle argues that this test was administered˗˗despite Pommier having direct knowledge of her

word-processing abilities from having worked with her for several years˗˗as a pretext to decline to

hire her; because she would soon be taking FMLA leave. (Filing No. 59 at 8-11.)

       In response, TSA argues Searle was made aware of the part-time HR position created at

Harbor Light but chose not to apply for it, and thus cannot claim that she would be employed in

that position had TSA moved her to it automatically. But TSA fails to cite any caselaw indicating

the relevance of that assertion. (Filing No. 62 at 13.) Unlike an FMLA interference claim, harm

is not an element of an FMLA retaliation claim. To succeed on her claim that TSA retaliated

against her, Searle only needs to show that she engaged in protected activity and that protected

activity caused TSA to take an adverse employment action against her. Whether she would have

accepted part-time employment at Harbor Light is irrelevant to that inquiry.

       TSA does not address Searle’s argument that the typing test was a pretext for denying her

the administrative assistant position, nor does it address the suspicious timing of the

implementation of that test in TSA’s hiring process. It rightly identifies facts that imply legitimate

motives for Pommier’s decision not to hire Searle, but those facts do not doom Searle’s FMLA

retaliation claim. They merely create a dispute of facts—some facts lead to the inference that

Pommier did not hire Searle because she was unprofessional or seemed like she did not want the

job, others indicate Pommier passed over Searle in retaliation for her serious medical condition

and her entitlement to FMLA leave.

       Searle has designated a “mosaic of circumstantial evidence.” See Pagel at 631. She has

presented evidence showing employees who were similar to her except that they had not taken



                                                 21
FMLA leave being treated differently when their positions were reduced from full-time to part-

time. She describes a pretextual reason for refusing to hire her as an administrative assistant and

designated evidence of suspicious timing—that Pommier introduced this typing test for the first

time when assessing candidates for the administrative assistant position. This type of evidence is

specifically recognized in the Seventh Circuit as circumstantial evidence that could allow a jury to

infer that an employee’s FMLA status was the cause of her termination or other adverse

employment action. At the summary judgment stage, the Court is not allowed to resolve this

factual dispute. Because TSA has not shown that Searle’s FMLA retaliation claim fails as a matter

of law, the Motion for Summary Judgment on that claim is denied.

                                     IV.     CONCLUSION

       For the reasons stated above, Defendant’s Motion for Summary Judgment (Filing No. 57)

is GRANTED in part and DENIED in part. The Motion is GRANTED as to Searle’s claim of

FMLA interference and that claim is dismissed with prejudice. The Motion is DENIED as to

Searle’s claim of FMLA retaliation, and that claim survives for trial.

       SO ORDERED.


Date: 2/27/2019




                                                22
DISTRIBUTION:

John D. Franklin
WIDMAN & FRANKLIN LLC
john@wflawfirm.com

Kera L. Paoff
WIDMAN FRANKLIN LLC
kera@wflawfirm.com

Marilyn Lee Widman
WIDMAN & FRANKLIN
marilyn@wflawfirm.com

Edward E. Hollis
FAEGRE BAKER DANIELS LLP (Indianapolis)
edward.hollis@faegrebd.com

Jenie Van Hampton
FAEGRE BAKER DANIELS LLP (Indianapolis)
jenie.vanhampton@faegrebd.com

Sarah Elizabeth Caldwell Breslin
FAEGRE BAKER DANIELS LLP (Indianapolis)
sarah.breslin@faegrebd.com




                                     23
24
